DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10 “said terminal box being formed by the shell element, the end shield, and the cover” should be changed to -- said terminal box being formed by the shell element, the end shield, and the outer cover -- to provide continuity with claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbach et al. (US3673447, “Zumbach”) in view of Boettger et al. (US20040108779, “Boettger”).
Re claim 9, Zumbach discloses a rotary dynamoelectric machine, comprising: 
a stator 2 having an end face (figs 1 & 3, col 1, lns 63-65, axial end face of 2); 
an end shield 17 (figs 1-3, col 2, lns 14-18); 
a terminal box arranged in a region of the end face of the stator 2 axially between the stator 2 and the end shield 17 (figs 1-2 & below, col 2, lns 17-21) and recessed in a housing 1 of the stator 2 (figs 1-2, 4 & below), said terminal box being formed essentially by a shell element in the region of the stator 2 (figs 1-4, col 1, lns 72-75 to col 2, lns 1-3, shell element includes 8-10); 
a single-phase winding or multi-phase winding system 3 arranged in the stator 2 (fig 1, col 1, lns 64-65 & col 2, lns 46-53, shows one phase & says other phase can be employed) and including winding connection lines which are guided into the terminal box for contacting external connection lines 19 from an essentially axial direction (figs 1 & below, col 2, lns 17-21 & lns 42-45); 
an outer cover 22 sealing an interior of the terminal box radially outward with respect to a motor axis (figs 1-4, col 2, lns 21-28), said end shield 17 being formed on an end face of the shell element and the outer cover 22 (figs 1 & 3).

    PNG
    media_image1.png
    444
    737
    media_image1.png
    Greyscale

Zumbach discloses claim 1 except for a seal provided between the shell element and the end shield.
Boettger discloses providing a seal 70, 106 between the plastic body 38 and end shield 10 (figs 1 & 3, para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shell element and the end shield of Zumbach so a seal is provided between the shell element and the end shield, as disclosed by Boettger for the plastic body and end shield, in order to seal the bearing, as taught by Boettger (para [0047]). 
Re claim 10, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the shell element 22 is located on the housing 1 of the stator 2 (figs 1 & 3), said terminal box being formed by the shell element, the end shield 17, and the cover 22 (figs 1-4 & above for claim 9).

Re claim 11, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the shell element is located in a cutout of the housing 1 on the end face of the stator 2 (figs 1 & 3).
Re claim 12, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses an insulator (col 2, lns 42-45), said winding connection lines of the winding system 3 being supported on the shell element by the insulator (col 2, lns 42-45, insulator supports winding connection lines against leaking currents).
Re claim 14, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the external connection lines 19 are guided axially into the terminal box (figs 1-2).
Re claim 15, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the external connection lines 19 are guided axially into the terminal box through the end shield 17 (figs 1-2 & 4, col 2, lns 17-21).
Re claim 16, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the rotary dynamoelectric machine is constructed in the form of an enclosed-ventilated machine and/or a dynamoelectric machine provided with an inner cooling circuit (figs 1-2, col 2, lns 14-16, machine is enclosed and ventilated, as well as having an inner cooling circuit), said end shield 17 having openings for passage of the external connection lines 19 (figs 1-2 & 4, col 2, lns 17-21, openings in axial flange of 17).
Re claim 17, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach and Boettger are silent with respect to the rotary dynamoelectric machine is for use in a vehicle drive in a mining application and electric railways and for use in the machine tool industry. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since Zumbach and Boettger disclose all the claimed structure of claim 9, the rotary dynamoelectric machine of Zumbach and Boettger is capable of being used in a vehicle drive in a mining application and electric railways and for use in the machine tool industry.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbach in view of Boettger et al. and in further view of Kirilenko et al. (SU1464250, “Kirilenko”).
Re claim 13, Zumbach in view of Boettger disclose claim 9 as discussed above. Zumbach further discloses the winding connection lines of the winding system are sized to extend to the terminal box. Zumbach is silent with respect to the winding connection lines are embodied as rails.
Kirilenko discloses the winding connection lines of the winding system 6 are embodied as rails (fig 1, pg 2, lns 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the winding connection lines of the winding system of Zumbach and Boettger as rails, as disclosed by Kirilenko, in order to employ the rotorary dynamoelectric machine in coal and tunneling machines, as taught by Kirilenko (pg 2, lns 12-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirilenko et al. (SU1464250) discloses claim 9 except it is not clear where the boarder of the terminal box/shell structure and end shield is, as well as there is no seal.
DE29502565 discloses a terminal box between the stator and the end shield with an outer cover (fig 1).
Battistella et al. (US20150372558) discloses a terminal box/shell 21 between the stator and the end shield 14 (figs 1-3).
Takahashi et al. (US20170229788) discloses claim 1 except that the terminal box is recessed within the end shield (fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834